Citation Nr: 1029054	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-37 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1968.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board denied this claim in July 2008, finding that the 
Veteran's asserted in-service stressors could not be verified.  
In February 2009, the Board denied the Veteran's motion for 
reconsideration of its July 2008 decision.  Pursuant to a Joint 
Motion for Remand, the U.S. Court of Appeals for Veterans Claims 
remanded the case to the Board in January 2010.

Effective July 12, 2010, VA  amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  

Although the Veteran filed a claim for PTSD, the Board has 
restyled the issue to include any potentially relevant 
psychiatric claims raised in the record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The parties to the Joint Motion for Remand (JMR) requested that 
the portion of the July 2008 decision that denied service 
connection for PTSD be vacated and remanded.  The JMR indicated 
that insufficient searches had been conducted to attempt to 
verify the Veteran's alleged stressors, and that material 
evidence was not analyzed with respect to the applicability of 38 
U.S.C. § 1154(b).  

Specifically, the JMR noted that the VA possessed information 
regarding the Veteran's service and asserted stressors with which 
it could have performed a search for unit records or deck logs.  
In addition, the JMR noted that the Board did not address the 
significance of the Veteran's assignment to an Inshore Undersea 
Warfare Group (IUWG) in determining that § 1154(b) was not 
applicable.

The Veteran alleges that he suffers from PTSD due to in-service 
stressful events.  Specifically, he contends that during 1966 and 
1967 he was assigned to shore and river patrol in DaNang and the 
"Town of Truli?"  He removed Vietnamese bodies from the water, 
searched Vietnamese taxies, accompanied divers on trips to 
merchant cargo ships to search for explosives, and radioed the 
position of incoming fire.  

He claims that during this time several patrol boats were hit by 
incoming fire.  He also indicated that, upon hearing another 
soldier was killed by an explosion in the hull of a Vietnamese 
boat, he feared that he, too, might be killed in a similar 
manner.  He now has nightmares of finding persons in the cages 
onboard boats that he searched.  He further contends that he 
later served aboard the USS Maddox, and that the ship was fired 
upon while he was manning the signal light.  He has submitted a 
photograph of a boat that was hit.

With respect to the Veteran's allegation of being subjected to 
incoming fire, corroboration of every detail of such a claimed 
stressor, including personal participation, is not required, at 
least with respect to mortar or rocket attacks; independent 
evidence that the incident occurred is sufficient.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  The RO did not attempt to 
verify this alleged stressor.  

The Board finds that VA must attempt to verify his claimed in-
service stressor of being subjected to incoming fire while on 
active duty with his units.  Accordingly, the Veteran should be 
asked to provide the specific dates (within a 60 day window) of 
the alleged stressors.  If he provides more specific dates, 
provide a summary of the claimed in-service stressor and copies 
of all available service personnel records, showing service 
dates, duties, and units of assignment, to the United States Army 
& Joint Service Records Research Center (JSRRC) for the purpose 
of verifying the noted in-service stressor.

Further, the amended PTSD regulations provide that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of service, lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended).  Therefore, the Veteran should be scheduled for a VA 
examination in order to assess whether his claimed stressors are 
adequate to support a diagnosis of PTSD.

Finally, the claim file establishes that the Veteran was awarded 
Social Security Administration (SSA) benefits in 2006.  There is 
no indication that the Veteran's PTSD forms the basis of the SSA 
claim; however, given the fact that a remand for further 
development is required by the December 2009 JMR, those records 
should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Houston VA Medical 
Center for the period from April 2009 to the present.

2.  Ask the Veteran to provide specific dates (within a 60 
day window) as to his alleged stressors.  

If specific dates are provided, prepare a written summary 
of the stressor claimed, using any and all information 
regarding the Veteran's claimed stressor previously 
provided by him or others.  

This summary, along with a copy of the DD-214, service 
personnel records, and all associated documents should be 
sent to the JSRRC with a request that an attempt be made to 
corroborate the alleged stressors, to include whether his 
units were engaged in hostile action or exposed to weaponry 
fire to include mortar or rocket attacks.  In the event of 
a negative response, the RO should inform the Veteran of 
such, and provide the details of what it had requested 
JSRRC to research.

In addition, if specific dates (within a 60 days window) 
are provided, obtain copies of the relevant ship or deck 
logs from NARA.  If obtained, the copies of the logs should 
be made a part of the claims folder.

3.  Contact SSA and obtain any medical or psychiatric 
records of the Veteran in its possession.

4.  Schedule the Veteran for an examination to determine 
the nature and etiology of a psychiatric disorder.  After a 
review of the claims file and a mental status examination, 
the examiner is asked to address the following:

a.  what is the nature of the Veteran's psychiatric 
disorder; specifically, is PTSD shown.

b.  If a diagnosis of PTSD is deemed appropriate, the 
examiner must identify the specific stressor(s) underlying 
the diagnosis, and should comment upon the link between the 
current symptomatology and the Veteran's claimed 
stressor(s).

c.  the examiner is asked to confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD and 
discuss whether the Veteran's symptoms are related to the 
claimed stressor.

5.  Thereafter, review the claim file to ensure that all 
the foregoing development has been completed and arrange 
for any additional development indicated.  Then, 
readjudicate the claim on appeal.  

If the benefit sought remains denied, issue an SSOC and 
provide the Veteran and his representative an appropriate 
period of time to respond.  The case should then be 
returned to the Board for further appellate review, if 
otherwise in order.  No action is required of the Veteran 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

